DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 and 15 recite “a first, second, third, and fourth one of the sets of fiber Bragg gratings” and is not clear whether it is same as recited “first, second, third and fourth set of fiber Bragg gratings” in claims 2 and 9. Specifically, it is not clear whether first, second and third and fourth one belong to one set of Bragg gratings or it meant to refer to first, second, third and fourth set of Bragg gratings. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Bates et al.,” US 2007/0133925 (hereinafter Bates).
Regarding to claim 20, Bates teaches an optical pressure sensor assembly that is sized, shaped, or otherwise configured to be inserted into a human body to measure a pressure at an internal location within the human body (intravascular imaging, guidewire or elongate body inserted into a biopsy needle [0071]), the assembly comprising:
a housing including a proximal portion and a distal portion, the proximal portion and the distal portion separated by a window sensor portion, wherein the proximal portion includes a first material and window sensor portion includes a second material, and wherein the second material is different from the first material (guidewire Fig. 3 [0034]-[0036] Figure 3 has a special coating 305 that serves as a window);
an optical fiber extending through the housing (optical fiber core 115 [0034]);
first and second interferometers in optical communication with the optical fiber (interferometers FBG sensors [0030]-[0031]),
wherein the first interferometer includes a first set of fiber Bragg gratings and the second interferometer includes the second set of fiber Bragg gratings (interferometer FBG sensors [0030]-[0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 6, 10, 16, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Chan et al.,” US 2012/0197097 (hereinafter Chan) and “Kilpatrick et al.,” US 6,716,178 (hereinafter Kilpatrick).
Regarding to claim 2, Chan teaches an optical pressure sensor assembly that is sized, shaped, or otherwise configured to be inserted into a human body to measure a pressure at an internal location within the human body, the assembly comprising:
a housing including a proximal portion and a distal portion, the proximal portion and the distal portion separated by a window sensor portion (Fig. 3 shows a housing with a proximal and distal portion and has window  between two portions 306 or 320 [0046]);

an optical fiber extending through the housing, wherein the sensor assembly is positioned at a distal end of the optical fiber (310 312 and 308 are positioned at the distal end of the optical fiber Fig. 3 [0044]);
at least a first set of fiber Bragg gratings and a second set of fiber Bragg gratings included in the optical fiber, wherein the first set of fiber Bragg gratings is positioned within the housing (Figure 3,  FBGs 310 and 312 [0044]-[0045]), and
wherein at least some of the fiber Bragg gratings of the second set of fiber Bragg gratings extend distally beyond a distal end of the housing.
Chan does not explicitly disclose wherein at least some of the fiber Bragg gratings of the second set of fiber Bragg gratings extend distally beyond a distal end of the housing.
However, in the analogous field of endeavor in optical sensor assembly, Kilpatrick teaches wherein at least some of the fiber Bragg gratings of the second set of fiber Bragg gratings extend distally beyond a distal end of the housing (a portion of distal extension length of optical fiber has a Bragg diffraction grating formed and is used for performing a temperature measurement of a fluid, e.g. blood within a body lumen Col. 5 lines 28-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify optical fiber distal ends as taught by Chan to incorporate teaching of Kilpatrick, since extending distal ends with a Bragg gratings into the fluid was well known in the art as taught by Kilpatrick.  One of ordinary skill in the art could have combined the elements as claimed by Chan with no change in their respective functions, modifying its optical fiber to extend beyond the distal the housing, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide temperature measurements of the bodily fluid (Col. 5 lines 42-48), and there was reasonable expectation of success.
Regarding to claims 3, 6, and 16, Chan and Kilpatrick together teach all limitations of claim 2 as discussed above.
Chan further teaches following limitations:
Of claim 3, wherein the proximal portion includes a first material and window sensor portion includes a second material, and wherein the second material is different from the first material (window is a thin membrane [0046])
Of claim 6, wherein a portion of the optical fiber without fiber Bragg gratings is aligned with the window sensor portion (Figure 3)
Of claim 16, in combination with a guidewire (guidewire [0031]).

Regarding to claims 10 and 18-19, Chan and Kilpatrick together teach all limitations of claim 2 as discussed above.
Kilpatrick further discloses following limitations:
Of claim 10, wherein all of the fiber Bragg gratings of the second set of fiber Bragg gratings extend distally beyond a distal end of the housing (optical fiber with Bragg gratings 46 exposed to light from a light source such as blood Col. 5 lines 40-48).
Of claim 18, wherein the fiber Bragg gratings of the second set of fiber Bragg gratings that extend distally beyond a distal end of the housing are configured to directly contact a bodily fluid ( blood within a body lumen Col. 5 lines 42-48).
Of claim 19, wherein all of the fiber Bragg gratings of the second set of fiber Bragg gratings extend distally beyond a distal end of the housing, and wherein the second set of fiber Bragg gratings is adjacent a distal end of the optical fiber (a portion of distal extension of second optical fiber has a Bragg grating formed whereon 46 is depicted as adjacent to the distal end of the optical fiber, Figure 1A, Col. 5 lines 34-48)
Claims 4, 9, 11-12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan and Kilpatrick as applied to claim 2 above, and further in view of “Emmerson et al.,” US 2008/0204747 (hereinafter Emmerson).
Regarding to claim 4, Chan and Kilpatrick together teach all limitations of claim 2 as discussed above.
Chan and Kilpatrick do not further explicitly disclose wherein the at least the first set of fiber Bragg gratings and the second set of fiber Bragg gratings includes only those two sets of fiber Bragg gratings.
However, in the analogous field of endeavor in optical sensors, Emmerson discloses optical sensors which comprises two sets of Bragg gratings to monitor change of the temperature (pair of Bragg gratings [0008]-[0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bragg gratings as taught by Chan and Kilpatrick to incorporate teaching of Emmerson, since pair of Bragg gratings was well known in the art as taught by Emmerson.  One of ordinary skill in the art could have combined the elements as claimed by Chan and Kilpatrick with no change in their respective functions, configuring its Bragg grating set to comprise pair of Bragg gratings, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide reference gratins, allowing compensation to made for temperature measurements ([0008]), and there was reasonable expectation of success.
Regarding to claim 9, Chan and Kilpatrick together teach all limitations of claim 2 as discussed above.
Chan and Kilpatrick do not further explicitly disclose a third, fourth  set of Bragg gratings and its further details. 
However, in the analogous field of endeavor in optical sensors, Emmerson discloses optical sensors which comprises four sets of Bragg gratings to monitor change of the temperature (Fig. 4 four gratings 14A-D [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bragg gratings as taught by Chan and Kilpatrick to incorporate teaching of Emmerson, since multiple Bragg gratings was well known in the art as taught by Emmerson.  One of ordinary skill in the art could have combined the elements as claimed by Chan and Kilpatrick with no change in their respective functions, configuring its Bragg grating set to comprise pair of Bragg gratings, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide reference gratins, allowing compensation for environmental disturbances and other perturbations disrupting performance of gratings ([0048]), and there was reasonable expectation of success.
Regarding to claims 11-12 and 14, Chan, Kilpatrick, and Emmerson together disclose all limitations of claim 9 as discussed above.
Emmerson further disclose following limitations:
Of claim 11, wherein at least some of the fiber Bragg gratings of the third set are aligned with the window sensor portion ( reference grating without a window and a sensing grating with a window [0052])
Of claim 12, wherein a first one of the sets of fiber Bragg gratings is configured to have a broadband response and a second one of the sets of fiber Bragg gratings is configured to have a narrowband response (grating with different wavelengths [0037], grating with 1.3 m.n. and second grating with 1.5 m.n. [0038], [0047]).
Of claim 14, further including a fourth set of fiber Bragg gratings (four gratings 14A-D Fig. 4 [0048]) .

Claims 5, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan, Kilpatrick, and Emmerson as applied to claims 4 and 9 above, and further in view of “Hartog,” US 2010/0085572 (hereinafter Hartog).
Regarding to claims 5, 13, and 15,  Chan, Kilpatrick, and Emmerson together disclose all limitations of claims 4 and 9 as discussed above.
Chan discloses measuring temperature and pressure simultaneously via multiple gratings, and Emmerson teaches using multiple sets of Bragg gratings including a reference grating ([0052]), and specifically assigning a reference grating for each grating sensor ([0051]), but does not explicitly disclose designating one set of gratings for temperature only.
However, in the analogous field of endeavor in measuring pressure and temperature with Bragg gratings, Hartog discloses array of gratings, wherein separate fiber Bragg gratings is specified for temperature measurements ([0038]).
Thus, Emmerson can assign its first and third to be sensing gratings that can measure pressure, while second and fourth sets of gratings to be reference gratings, which can measure temperatures as disclosed by Hartog. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bragg gratings as taught by Chan and Kilpatrick to incorporate teaching of Emmerson and Hartog, since pair of Bragg gratings was well known in the art as taught by Emmerson, and can further incorporate teaching of specifying one set of Bragg gratings to measure temperature as taught by Hartog.  One of ordinary skill in the art could have combined the elements as claimed by Chan and Kilpatrick with no change in their respective functions, configuring its Bragg grating set to comprise pair of Bragg gratings, and configure one of the gratings to measure temperature, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide reference gratins, allowing compensation to made for temperature compensated pressure measurements ([0038]), and there was reasonable expectation of success.
Claims 7-8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan and Kilpatrick as applied to claims 2 and 16 above, and further in view of “Furnish,” US 2003/0236453 (hereinafter Furnish).
Regarding to claims 7-8, Chan and Kilpatrick together disclose all limitations of claim 2 as discussed above.
Chan and Kilpatrick do not further explicitly disclose the proximal end of the optical fiber secured to the proximal portion at a proximal attachment region, by a tubular attachment.
However, in the analogous field of endeavor in catheter construction, Furnish discloses an annular coupling mount (a multi-channel coupler 28 Fig. 1 [0036], annular mount 68 [0060] Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter/guidewire as taught by Chan and Kilpatrick to incorporate teaching of Furnish, since all of Chan, Kilpatrick, and Furnish are directed to a catheter incorporating an optical fiber, and annular coupling mount was well known in the art as taught by Furnish.  One of ordinary skill in the art could have combined the elements as claimed by Chan and Kilpatrick with no change in their respective functions, adding an annular mount to the proximal portion of the catheter/guidewire, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an appropriate engagement and coupling between two parts ([0036] and [0060]), and there was reasonable expectation of success.
Regarding to claim 17, Chan and Kilpatrick together disclose all limitations of claim 16 as discussed above.
Chan does discloses a guidewire including a solid core wire having an outer surface (Figures 3-5), but does not further disclose a portion of the outer surface defining a groove and an optical fiber positioned within the groove.
However, in the analogous field of endeavor in optical fiber catheter, Furnish discloses wherein the guidewire includes a solid core wire having an outer surface and a length, a portion of the outer surface defining a groove extending along a portion of the length of the core wire (stem 66 with axial grooves [0060] Fig. 6), the core wire including: a first portion having a first diameter and a second portion having a second diameter, wherein the second diameter is greater than the first diameter (62 housing has larger diameter than other section of 66 Fig. 8 [0059]), and wherein the second portion defines a cradle sized and arranged to receive an optical fiber pressure sensor  (44A-B is sidewalls and forming an axially extending recess 46 to accommodate optical bench [0058] optical bench 42 in which seated the collection and delivery fibers [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter/guidewire as taught by Chan and Kilpatrick to incorporate teaching of Furnish, since all of Chan, Kilpatrick, and Furnish are directed to a catheter incorporating an optical fiber, and annular coupling mount was well known in the art as taught by Furnish.  One of ordinary skill in the art could have combined the elements as claimed by Chan and Kilpatrick with no change in their respective functions, adding an annular mount to the proximal portion of the catheter/guidewire, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an appropriate engagement and coupling between two parts ([0036] and [0060]) and provides desirable configuration housing of optical fibers ([0042]), and there was reasonable expectation of success.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates as in claim 20 as discussed above, and further in view of “Hartog,” US 2010/0085572 (hereinafter Hartog).
Regarding to claim 21, Bates teaches all limitations of claim 20 as discussed above. 
Bates does not explicitly specify a phase-shift type interferometer.
However, in the analogous field of endeavor in interferometric sensors, Hartog teaches optical sensor, wherein wavelength response of the sensor modulated frequency and phase ([0017] and [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify interferometer as taught by Bates to incorporate teaching of Hartog, since phase modulation was well known in the art as taught by Hartog.  One of ordinary skill in the art could have combined the elements as claimed by Bates with no change in their respective functions, configuring its interferometer to have its wavelength to be modulated by frequency and phase, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to detect variations in states ([0017]), and there was reasonable expectation of success.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates and Kilpatrick. 
Regarding to claim 22, Bates teaches an optical pressure sensor assembly that is sized, shaped, or otherwise configured to be inserted into a human body to measure a pressure at an internal location within the human body (intravascular imaging, guidewire or elongate body inserted into a biopsy needle [0071]), the assembly comprising:
a housing including a proximal portion and a distal portion, the proximal portion and the distal portion separated by a window sensor portion (guidewire Fig. 3 [0034]-[0036] Figure 3 has a special coating 305 that serves as a window);
an optical fiber extending through the housing (optical fiber core 115 [0034]);
first and second interferometers in optical communication with the optical fiber (interferometers FBG sensors [0030]-[0031])
wherein the first interferometer includes a first set of fiber Bragg gratings and the second interferometer includes the second set of fiber Bragg gratings (interferometer FBG sensors [0030]-[0031]).
Bates does not teach wherein at least some of the fiber Bragg gratings of the second set extend distally beyond a distal end of the housing and are configured to directly contact with a bodily fluid.
However, in the analogous field of endeavor in optical sensor assembly, Kilpatrick teaches wherein at least some of the fiber Bragg gratings of the second set of fiber Bragg gratings extend distally beyond a distal end of the housing (a portion of distal extension length of optical fiber has a Bragg diffraction grating formed and is used for performing a temperature measurement of a fluid, e.g. blood within a body lumen Col. 5 lines 28-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify optical fiber distal ends as taught by Bates to incorporate teaching of Kilpatrick, since extending distal ends with Bragg gratings into the fluid was well known in the art as taught by Kilpatrick.  One of ordinary skill in the art could have combined the elements as claimed by Bates with no change in their respective functions, modifying its optical fiber to extend beyond the distal the housing, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide temperature measurements of the bodily fluid (Col. 5 lines 42-48), and there was reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793